FILED
                                                                                    August 27, 2021
                              STATE OF WEST VIRGINIA                                EDYTHE NASH GAISER, CLERK
                                                                                    SUPREME COURT OF APPEALS
                            SUPREME COURT OF APPEALS                                    OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0615 (Clay County CC-08-2017-F-43)

Denver Rucker,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


         Petitioner Denver Rucker, by counsel Clinton W. Smith, appeals the Circuit Court of Clay
County’s February 27, 2020, order denying his motion for resentencing for purposes of restarting
the period in which he would be able to file a motion for reduction of his sentence under West
Virginia Rule of Criminal Procedure 35(b). The State, by counsel Lara K. Bissett, filed a response
in support of the circuit court’s order. Petitioner filed a reply. On appeal, petitioner argues that the
circuit court erred in concluding that it did not have jurisdiction to resentence him for purposes of
filing a motion for reduction of sentence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, this Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On November 7, 2017, petitioner was indicted by a Clay County Grand Jury on fourteen
felony counts: one count of manufacturing a controlled substance; three counts of wanton
endangerment with a firearm; one count of use or presentation of a firearm during commission of
a felony; one count of illegal possession of destructive devices, explosive materials, or incendiary
devices; four counts of causing death or injury; and four counts of wanton endangerment involving
destructive devices, explosive materials, or incendiary devices. Pursuant to a plea agreement with
the State, petitioner pled guilty on February 8, 2018, to one count each of manufacturing a
controlled substance; wanton endangerment with a firearm; and wanton endangerment involving
destructive devices, explosive materials, or incendiary devices. The next month, the circuit court
proceeded to sentence petitioner to one to five years of incarceration for manufacturing a controlled
substance; five years of incarceration for wanton endangerment with a firearm; and two to ten
years of incarceration for wanton endangerment involving destructive devices, explosive

                                                   1
materials, or incendiary devices. The circuit court ordered that the sentences run consecutively for
an effective sentence of eight to twenty years of incarceration.

        Over one year later, on April 10, 2019, petitioner filed a motion for reduction of sentence
pursuant to Rule 35(b) of the West Virginia Rules of Criminal Procedure. Finding that it lacked
jurisdiction to consider petitioner’s Rule 35(b) motion given its untimely filing, the circuit court
denied the motion by order entered on April 11, 2019. Petitioner did not appeal this order.

        In October of 2019, petitioner retained new counsel and filed a “Motion to Re-Sentence
the Defendant” in which he alleged ineffective assistance of counsel because petitioner allegedly
asked his first counsel to file a Rule 35(b) motion within the 120-day prescribed timeframe but his
first counsel failed to do so until the circuit court no longer had jurisdiction to consider the motion.
In his new motion for resentencing, petitioner asked to be resentenced for the sole purpose of filing
a Rule 35(b) motion to reconsider his sentence. 1 The circuit court held a hearing on petitioner’s
motion to resentence in December of 2019 wherein the court raised concerns as to whether it had
jurisdiction to consider petitioner’s motion for resentencing. In his brief supporting his motion for
resentencing, petitioner acknowledged that the circuit court was correct to deny his earlier
untimely Rule 35(b) motion. He continued to argue that he suffered from ineffective assistance of
counsel and that he could file a habeas corpus action, which the circuit court could grant. However,
petitioner requested that the circuit court resentence him in order to reset the 120-day time limit
for him to file a Rule 35(b) motion.

        The circuit court issued a “Final Order Denying Motion for Resentencing” on February 27,
2020, wherein the court noted that resentencing was an appropriate remedy only when an appeal
has not been timely perfected. The circuit court found that Rule 35(b) motions “are neither in
substance nor form, an appeal.” The circuit court further found that “[a]n appeal is [a] legal
mechanism by way a party can seek review from a higher court of an assigned error committed by
a lower court.” The circuit court found that “a Rule 35(b) motion is not an appeal” and that while
such “motions come before the same sentencing court and are designed to seek an alternative form
of sentence from the one previously imposed, [they are] not a legal mechanism to challenge error.”
Finally, the circuit court found that although petitioner cited various authorities in his brief in
support of his motion to resentence, they all spoke to appeals and none granted a circuit court the
authority to resentence a defendant for the purpose of filing a Rule 35(b) motion. It is from this
order that petitioner appeals.

       We have previously established the following standard of review:

               “In reviewing challenges to the findings and conclusions of the circuit court,
       we apply a two-prong deferential standard of review. We review the final order and
       the ultimate disposition under an abuse of discretion standard, and we review the
       circuit court’s underlying factual findings under a clearly erroneous standard.
       Questions of law are subject to a de novo review.” Syl. Pt. 2, Walker v. West
       Virginia Ethics Com’n, 201 W.Va. 108, 492 S.E.2d 167 (1997).



       1
           Petitioner did not and has not filed a direct appeal of his sentence.
                                                    2
Syl. Pt. 1, State v. Marcum, 238 W. Va. 26, 792 S.E.2d 37 (2016).

        Petitioner argues on appeal that the circuit court erred in finding that it did not have
jurisdiction to resentence him for the purpose of restarting the period in which he would be able to
file a Rule 35(b) motion for reconsideration of sentence. Although petitioner acknowledges that
he failed to file a Rule 35(b) motion within the required 120-day timeframe, he argues that he
directed his first attorney to file a motion to reconsider, which counsel did not do. 2 As such,
petitioner argues that resentencing is the only viable remedy. In support of his argument, petitioner
cites to State ex rel. Bratcher v. Cooke, 155 W. Va. 850, 188 S.E.2d 769 (1972), among a litany
of cases wherein this Court has allowed circuit courts to resentence defendants. In Bratcher, we
held that,

              [o]ne convicted of a crime is entitled to the right to appeal that conviction
       and where he is denied his right to appeal such denial constitutes a violation of the
       due process clauses of the state and federal constitutions and renders any sentence
       imposed by reason of the conviction void and unenforceable.

155 W. Va. at 850, 188 S.E.2d at 769, Syl. Petitioner acknowledges in his argument on appeal that
Bratcher concerned resentencing to allow the filing of a timely appeal—not a Rule 35(b) motion.
Indeed, this point of law speaks not to the circuit court’s jurisdiction over a Rule 35(b) motion, but
rather that resentencing is the appropriate remedy for a circuit court to reset the time period for
filing an appeal of a conviction when an appeal had not previously been timely perfected. As the
circuit court noted below, petitioner “has not cited any authority where a trial court has the
authority to resentence a defendant for the purpose [of] filing a motion for reduction of sentence
under Rule 35 of the West Virginia Rules of Criminal Procedure.” As such, petitioner’s reliance
on Bratcher is misplaced.

       Contrary to petitioner’s argument on appeal, this Court has repeatedly upheld the strict
timeframes governing the filing of Rule 35(b) motions. As set forth above, Rule 35(b) motions
must be filed within 120 days of the imposition of the sentence. As this Court found, “a circuit
court does not have jurisdiction to rule upon the merits of a motion for reduction of sentence under
Rule 35(b) of the West Virginia Rules of Criminal Procedure when the motion is filed outside the
120-day filing period set out under that rule.” State ex rel. State v. Sims, 239 W.Va. 764, 773, 806
S.E.2d 420, 429 (2017). While petitioner argues that he is merely seeking to be resentenced in
order to reset the 120-day filing period, this conflicts with the purpose of the applicable time


       2
           Rule 35(b) provides that

       [a] motion to reduce a sentence may be made, or the court may reduce a sentence
       without motion within 120 days after the sentence is imposed or probation is
       revoked, or within 120 days after the entry of a mandate by the supreme court of
       appeals . . . dismissing or rejecting a petition for appeal of a judgment of a
       conviction or probation revocation.

(Emphasis added).


                                                  3
limitations. Indeed, this Court has found that “[i]t is clear that Rule 35(b) imposes a 120-day
limitation on filing a motion under it, and Rule 45(b)(2) [of the West Virginia Rules of Criminal
Procedure] prohibits enlargement of that time period. We have previously upheld circuit court
rulings denying motions under Rule 35(b) as being untimely filed. See Barritt v. Painter, 215 W.
Va. 120, 122, 595 S.E.2d 62, 64 (2004) . . . .” Sims, 239 W. Va. at 771, 806 S.E.2d at 427. To grant
petitioner the relief he seeks on appeal would totally undermine the time limits on the filing of
Rule 35(b) motions and this Court’s prior holdings strictly enforcing those time limits. As such,
he can be entitled to no relief.

        Finally, petitioner argues that the circuit court should have resentenced him to determine
whether his initial counsel was ineffective for failing to file a timely motion for reduction of
sentence under Rule 35(b). This is not, however, the appropriate juncture to develop such evidence.
“The prudent defense counsel first develops the record regarding ineffective assistance of counsel
in a habeas corpus proceeding before the lower court, and may then appeal if such relief is denied.”
Syl. Pt. 9, in part, State v. Woodson, 222 W. Va. 607, 671 S.E.2d 438 (2008). As noted above,
petitioner has failed to call upon this Court on direct appeal or in search of habeas relief, and he
admitted in circuit court that he could have raised these grounds in a habeas proceeding but chose
not to do so. Accordingly, we decline to address petitioner’s argument regarding the alleged
ineffective assistance of his counsel.

       For the foregoing reasons, the circuit court’s February 27, 2020, order denying petitioner’s
motion for resentencing is hereby affirmed.


                                                                                         Affirmed.

ISSUED: August 27, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 4